DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 3/14/2022.
Claims 3, 9-10 and 18-19 have been canceled.
Claims 1 and 20 have been amended.
Claims 1-2, 4-8, 11-17 and 20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 

Response to Arguments
In view of the amendment, the claim objections and 35 USC § 112 rejection have been withdrawn.  However, the newly amended claims raise new issues.  Therefore, a new 35 USC §112(a) and 35 USC §112(b) are introduced based on the newly amended claims.
Applicant's arguments filed on 3/14/2022 have been fully considered but they are not persuasive.  
Applicant argues on pages 8-10 that the cited prior arts do not teach the new amendment of: “obtaining another sensor signal from another type sensor than the GPS signal time stamp (Best: paragraphs 0009 “measurement values output by one or more sensors are utilized for seeding a PRNG that generates a stream of numbers which are suitable for use in encryption key generation”, 0012, 0024-0025 “a plurality of hardware sensors 105 is utilized” and 0031 “Entropy manager 215 performs functions to retrieve sensor measurement data from hardware sensors 105, as well as to filter”); extracting another sensor signal value at another set of sampling points of the other sensor signal; generating the symmetric key from … the other sensor signal value of the other type sensor than the GPS signal time stamp”.  
In response to Applicant’s arguments, Examiner respectfully disagrees.  Best does teach the new claim amendment of obtaining another sensor signal from another type sensor than the GPS signal time stamp (Best: paragraphs 0009 “measurement values output by one or more sensors are utilized for seeding a PRNG that generates a stream of numbers which are suitable for use in encryption key generation”, 0012, 0024-0025 “a plurality of hardware sensors 105 is utilized” and 0031 “Entropy manager 215 performs functions to retrieve sensor measurement data from hardware sensors 105, as well as to filter”); extracting another sensor signal value at another set of sampling points of the other sensor signal (Best: paragraphs 0009, 0031 and 0035, “Entropy manager 215 performs functions to retrieve sensor measurement data from hardware sensors 105, as well as to filter, cache and combine the data to produce strong entropy data, cache the strong entropy data, monitor the entropy pool and provide strong entropy data to the entropy pool as needed”… “one or more sets of sensor measurement data are obtained (Step 305). Each set of sensor measurement data may be retrieved from a corresponding one of multiple hardware sensors 105 that are resident on the mobile communication device 100. In other words, entropy data is retrieved from each sensor either consecutively or simultaneously such that the system ultimately has a data set representing data from each of any number of resident sensors”); generating the symmetric key from … the other sensor signal value of the other type sensor than the GPS signal time stamp (Best: paragraphs 0009, 0022, 0034-0035 and 0045-0047, “measurement values output by one or more sensors are utilized for seeding a PRNG that generates a stream of numbers which are suitable for use in encryption key generation”…“The sensor data, particularly when provided with filtering and combined with sensor data from other sensors, facilitates strong entropy and is therefore well suited for seeding a PRNG to generate numeric values that are suitable for use in encryption key generation).
Applicant’s arguments with respect to claims 1-2, 4-8, 11-17 and 20 have been considered but are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 11-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 recite computer-implemented functions including, among other limitation, “obtaining another sensor signal from another type sensor than the GPS signal time stamp; extracting another sensor signal value at another set of sampling points of the other sensor signal; generating the symmetric key from a sampled sensor signal value of the one or more GPS signal time stamps and the other sensor signal value of the other type sensor than the GPS signal time stamp”.
Applicant is respectfully reminded, for computer-implemented features, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
Applicant’s specification does not describe an algorithm that performs the function “obtaining another sensor signal from another type sensor than the GPS signal time stamp; extracting another sensor signal value at another set of sampling points of the other sensor signal; generating the symmetric key from a sampled sensor signal value of the one or more GPS signal time stamps and the other sensor signal value of the other type sensor than the GPS signal time stamp” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “a symmetric key can be generated from the sampled sensor signal value(s). It is noted that multiple sensor signal values can be obtained by repeating one or more steps of process 400. Additionally, a combination of different sensors can be utilized in some example embodiments (e.g. accelerometer data can be combined with microphone data, etc.). Various symmetric key generation processes can be utilized to generate the symmetric from the sensor sampling value ….” Spec. [0032].
However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “obtaining another sensor signal from another type sensor than the GPS signal time stamp; extracting another sensor signal value at another set of sampling points of the other sensor signal; and generating the symmetric key from the other sensor signal value of the other type sensor than the GPS signal time stamp” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claims 1 and 20 are rejected for lack of written description.
Dependent claims 2, 4-8 and 11-17 are rejected for the reasons presented above with respect to their respective rejected parent claim(s) in view of their dependence thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 20150117646) (hereinafter Best) in view of KAO et al. (US 20130202108) (hereinafter KAO), and further in view of Dube (US 7177426) (hereinafter Dube).

Regarding claim 1, Best discloses a method of useful for generating a symmetric key comprising: with a processor of a mobile device (Best: see figures 1-2 and paragraph 0002, “The invention relates generally to mobile communication devices and, more particularly, to secure cryptographic operations performed on a mobile device”), obtaining a sensor signal from a sensor (Best: paragraphs 0008, 0010, 0022, 0024 and 0047, “The sensor data, particularly when provided with filtering and combined with sensor data from other sensors, facilitates strong entropy and is therefore well suited for seeding a PRNG to generate numeric values that are suitable for use in encryption key generation”); determining one or more random sampling points on the sensor signal (Best: see figure 3, item 315; and paragraphs 0009, 0024, 0035, 0041 and 0047, “The filtered data sets are combined to produce aggregate data, hereinafter referred to as entropy data, which is unpredictably random enough to support cryptographic operations that are sufficiently secure for the applications to which they are applied”), wherein the sensor comprises a global positioning system (GPS)-related data from the mobile device (Best: paragraphs 0023-0024, “Mobile device 100 comprises a hardware sensor”…“ hardware sensor 105 may comprise any of a number of different types of sensors such as, for example, … Global Positioning System (GPS) receiver”); extracting a sensor signal value at the one or more sampling points (Best: see figure 3, item 310; and paragraphs 0024, 0034-0036, “potential sources for entropy data are extensive and data from any number of sensors may be combined to create strong entropy. Data from multiple sensors may be segregated or combined in any manner as is desirable so as to be used in accordance with the invention to provide strong entropy data allowing for highly secure cryptographic operations on the mobile communications device”… “Each of the data sets is filtered to remove insufficiently random data so as to provide a corresponding one of multiple sets of random source data”), 

    PNG
    media_image1.png
    877
    541
    media_image1.png
    Greyscale
and wherein the one or more sampling points of the sensor signal are randomly selected (Best: see figure 3, item 315; and paragraphs 0009, 0024, 0035, 0041 and 0047, “The filtered data sets are combined to produce aggregate data, hereinafter referred to as entropy data, which is unpredictably random enough to support cryptographic operations that are sufficiently secure for the applications to which they are applied”); determining one or more random sampling points on the sensor signal (Best: see figure 3, item 315; and paragraphs 0009, 0024, 0035, 0041 and 0047, “The filtered data sets are combined to produce aggregate data, hereinafter referred to as entropy data, which is unpredictably random enough to support cryptographic operations that are sufficiently secure for the applications to which they are applied”); obtaining another sensor signal from another type sensor than the GPS signal time stamp (Best: paragraphs 0009 “measurement values output by one or more sensors are utilized for seeding a PRNG that generates a stream of numbers which are suitable for use in encryption key generation”, 0012, 0024-0025 “a plurality of hardware sensors 105 is utilized” and 0031 “Entropy manager 215 performs functions to retrieve sensor measurement data from hardware sensors 105, as well as to filter”); extracting another sensor signal value at another set of sampling points of the other sensor signal (Best: paragraphs 0009, 0031 and 0035, “Entropy manager 215 performs functions to retrieve sensor measurement data from hardware sensors 105, as well as to filter, cache and combine the data to produce strong entropy data, cache the strong entropy data, monitor the entropy pool and provide strong entropy data to the entropy pool as needed”… “one or more sets of sensor measurement data are obtained (Step 305). Each set of sensor measurement data may be retrieved from a corresponding one of multiple hardware sensors 105 that are resident on the mobile communication device 100. In other words, entropy data is retrieved from each sensor either consecutively or simultaneously such that the system ultimately has a data set representing data from each of any number of resident sensors”); generating the symmetric key from a sampled sensor signal value of the one or more sensor signals and the other sensor signal value of the other type sensor (Best: paragraphs 0009, 0022, 0034-0035 and 0045-0047, “measurement values output by one or more sensors are utilized for seeding a PRNG that generates a stream of numbers which are suitable for use in encryption key generation”…“The sensor data, particularly when provided with filtering and combined with sensor data from other sensors, facilitates strong entropy and is therefore well suited for seeding a PRNG to generate numeric values that are suitable for use in encryption key generation); and encrypting an electronic message generated with the mobile device with the symmetric key (Best: see Abstract “Entropy data from the entropy pool is then applied to perform a cryptographic operation such as the generation of an encryption key for encrypting communications”; and paragraphs 0023 and 0044-0046, “Entropy data may thereafter be retrieved from the entropy pool and used to perform a cryptographic operation (Step 335). Such a cryptographic operation may facilitate encryption of a data transmission which may include, for example, voice or text data resulting from a phone call, SMS, email message, and the like”).
Best discloses determining one or more random sampling points on the sensor signal but not using the randomization algorithm.  KAO, on the other hand, discloses determining one or more random sampling points on the sensor signal with a randomization algorithm (KAO: see figure 9; and paragraphs 0033 and 0034, “the events e.sub.1.about.e.sub.8 are triggered during the time points t.sub.1.about.t.sub.7 according to the Table 1. The random seed (b.sub.0b.sub.7:01000100) 98 is generated according to the operation in Table 1 and an initial reference bit (b.sub.IRB=0) 91.”,… “wherein x.sub.i is a value of the ith sampling point among the n data sampling points. The event represents the trigger conditions of triggering the event. In this embodiment, in order to extract features of the motion sensing signal from the motion sensing signal record 52, the slope variation of the sensing value data can be used to be the event feature. For example, the slope changes from positive to 0 (Positive.fwdarw.0) or changes from negative to 0 (Negative.fwdarw.0). The operation represents an operation performed when the feature of the motion sensing signal confirms that the trigger conditions have occurred. The result of the operation will become a part of the random seed 98” {Examiner interprets the e1, e2, e3…as the one ore random sampling points.  Furthermore, these points are generated randomly}) 
    PNG
    media_image2.png
    802
    515
    media_image2.png
    Greyscale
; and the extracted sensor signal value are selected by the randomization algorithm (KAO: paragraphs 0033-0034 and 0040, “The random seed (b.sub.0b.sub.7:01000100) 98 is generated according to the operation in Table 1”).  Best and KAO are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Best and KAO before him or her, to modify the system of Best to include the sensor signal value extracted from the one or more random sampling points of KAO to generate a secret key.  The suggestion/motivation for doing so would have been to prevent inconvenience where the user has to carry another memory device to store the secret key.  In addition, it can also avoid the noise interference from the environment when the device generates the key and improve the recognition rate of the motion sensing signal (KAO: paragraph 0047).
Best and KAO does not explicitly disclose the following limitations which are disclosed by Dube, wherein the sensor signal comprises one or more GPS signal time stamps, wherein the GPS-related data comprises a GPS signal time stamp (Dube: column 12 lines 24-45, “a new delay number is obtained from the GPS timing signals, in operation 816. Embodiments of the present invention utilize the variances in GPS timing signals as a source for an unpredictable random number. In particular, measurement of the fluctuation in timing signal delay produces a random and unpredictable number whose value depends on the moment to moment value of the various parameters along the path from the satellite to the receiver.”); and extracting a sensor signal value of the one or more GPS signal time stamps at the one or more sampling points (Dube: column 12 lines 24-45; and column 13 lines 7-16, “The process described in FIG. 8 is meant to be instructive. It will be apparent to those skilled in the art that the selection of the delay and random numbers that are copied into temporary memory need not be limited to one each. Multiple randomly selected entries from the random number stack as well as multiple randomly selected delay numbers from the delay number stack can be employed as part of the creation of the summary information, further strengthening the integrity of the process by raising the complexity and entropy higher.”).  Best in view of KAO and Dube are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Best in view of KAO and Dube before him or her, to modify the system of Best in view of KAO to include the GPS timing signals of Dube.  The suggestion/motivation for doing so would have been to provide a level of security currently needed to ensure proper protection of today's highly sensitive data (Dube: column 4 lines 19-21).

Regarding claim 20, claim 20 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Regarding claim 2, Best as modified discloses wherein the sensor is a mobile-device sensor (Best: paragraphs 0023-0024 and 0044-0045, “Mobile device 100 comprises a hardware sensor 105, a computing platform 110, and a wireless communication component 115”).

Regarding claim 4, Best as modified discloses wherein the one or more sampling points are specified based on a type of sensor (Best: paragraphs 0024 and 0044-0045, “Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 5, Best as modified discloses wherein the one or more sampling points are set at a specified vertical sample rate of the sensor signal or a specified horizontal sample rate of the sensor signal (KAO: paragraphs 0028 and 0034, “The X-axis accelerometer 31, the Y-axis accelerometer 32 and the Z-axis accelerometer 33 are configured to measure an X-axis acceleration, a Y-axis acceleration and a Z-axis acceleration of the device 10 for generation of a secret key along the X-axis 41, the Y-axis 42, and the Z-axis 43 in the three-dimensional Cartesian coordinates, respectively. The pitch gyroscope 34, the roll gyroscope 35 and the yaw gyroscope 36 are configured to measure a pitch angular velocity, a roll angular velocity, and a yaw angular velocity of the device 10 for generation of a secret key along the X-axis 41, the Y-axis 42 and the Z-axis in the three-dimensional Cartesian coordinates”).  The same motivation to modify Best in view of KAO in view of Dube, as applied in claim 1 above, applies here.

Regarding claim 6, Best as modified discloses wherein the one or more sampling points are set at a specified range at the beginning of the sensor signal (Best: paragraphs 0024, 0036 and 0044-0045, “Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 7, Best as modified discloses wherein the sensor comprises a specified sample of microphone data from the mobile device (Best: paragraph 0024, “Such sensors are used to obtain and provide location information, determine the orientation of the device, determine and adjust the brightness of a screen, determine and adjust sound recording levels, obtain and interpret tactile input by the user, identify and remove noise from camera and video images, and so forth. Therefore, hardware sensor 105 may comprise any of a number of different types of sensors such as, for example, an accelerometer, gyroscope, electronic compass, Global Positioning System (GPS) receiver, barometer, thermometer, proximity sensor, ambient light sensor, audio sensor, and so forth. Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 8, Best as modified discloses wherein the sensor comprises a specified sample of digital camera data from the mobile device (Best: paragraph 0024, “Such sensors are used to obtain and provide location information, determine the orientation of the device, determine and adjust the brightness of a screen, determine and adjust sound recording levels, obtain and interpret tactile input by the user, identify and remove noise from camera and video images, and so forth”).

Regarding claim 11, Best as modified discloses wherein the sensor comprises a specified sample of accelerometer data from the mobile device (Best: paragraph 0041, “For example, data from an inertial measurement sensor such as an accelerometer or gyroscope may be combined with data from an ambient light sensor”).

Regarding claim 12, Best as modified discloses wherein the sensor comprises a specified sample of digital compass data from the mobile device (Best: paragraph 0024, “hardware sensor 105 may comprise any of a number of different types of sensors such as, for example, an accelerometer, gyroscope, electronic compass, Global Positioning System (GPS) receiver, barometer”).

Regarding claim 13, Best as modified discloses wherein the sensor comprises a specified sample of gyroscope data from the mobile device (Best: paragraph 0041, “For example, data from an inertial measurement sensor such as an accelerometer or gyroscope may be combined with data from an ambient light sensor”).

Regarding claim 14, Best as modified discloses wherein the sensor comprises a specified sample of Wi-Fi data from the mobile device (Best: paragraph 0024, “hardware sensor 105 may comprise any of a number of different types of sensors such as, for example, an accelerometer, gyroscope, electronic compass, Global Positioning System (GPS) receiver, barometer, thermometer, proximity sensor”…).

Regarding claim 16, Best as modified discloses wherein a randomization algorithm is utilized to determine one or more random sampling points (Best: paragraphs 0023-0024 and 0044-0045, “Selection of such sensors will be based on the ability of such sensors at the time to produce data that is unpredictably random enough to provide levels of entropy sufficient for the needs of the application at hand”).

Regarding claim 17, Best as modified discloses one or more random sampling points on said signal are determined from a specified vertical sample interval of the sensor (KAO: paragraphs 0028, 0034 and 0043, “The X-axis accelerometer 31, the Y-axis accelerometer 32 and the Z-axis accelerometer 33 are configured to measure an X-axis acceleration, a Y-axis acceleration and a Z-axis acceleration of the device 10 for generation of a secret key along the X-axis 41, the Y-axis 42, and the Z-axis 43 in the three-dimensional Cartesian coordinates, respectively. The pitch gyroscope 34, the roll gyroscope 35 and the yaw gyroscope 36 are configured to measure a pitch angular velocity, a roll angular velocity, and a yaw angular velocity of the device 10 for generation of a secret key along the X-axis 41, the Y-axis 42 and the Z-axis in the three-dimensional Cartesian coordinates”).  The same motivation to modify Best in view of KAO in view of Dube, as applied in claim 1 above, applies here.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of KAO in view of Dube, and further in view of Pauker et al. (US 7412059) (hereinafter Pauker).

Regarding claim 15, Best in view of KAO in view of Dube does not explicitly disclose the following limitation which is disclosed by Pauker, wherein the symmetric key comprises a message key (Pauker: column 5 lines 5-18, “the message key (e.g., the symmetric message key) may be combined with policy information that dictates the conditions”).  Best in view of KAO in view of Dube and Pauker are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Best in view of KAO in view of Dube and Pauker before him or her, to modify the system of Best in view of KAO to include the message key of Pauker.  The suggestion/motivation for doing so would have been to allow users to communicate securely over communications networks such as the Internet (Pauker: column 2 lines 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431